Citation Nr: 0319117	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability 
rating for a laceration scar of the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for PTSD had not been received, and 
denied this claim, and denied his claim for an increased 
rating for his laceration scar of the right lower leg, rated 
as noncompensably (zero percent) disabling.  The veteran 
filed a timely appeal to these adverse determinations.

The veteran requested a personal hearing before a Veterans 
Law Judge from the Board sitting at the RO, and such a 
hearing was scheduled according to a February 2002 
notification letter.  A hearing date was set for April 10, 
2002, and the veteran was so notified.  According to a 
notation on the hearing notification letter, the veteran did 
not appear for the scheduled hearing.  The veteran 
subsequently submitted a VA Form 21-4138, Statement in 
Support of Claim, requesting a new hearing.  No reasons were 
given for his failure to report for the hearing scheduled for 
April 10, 2002.  In January 2003, the Veterans Law Judge who 
would have presided over the veteran's hearing sent the 
veteran a letter informing him that good cause for the 
failure to appear for the April 2002 hearing had not been 
demonstrated, and that the motion for a new hearing had been 
denied.  38 C.F.R. § 20.704(d) (2002).  The veteran's appeal 
is now before the Board for appellate review.

The issue of the veteran's entitlement to an increased 
(compensable) disability rating for a laceration scar of the 
right lower leg will be addressed in the REMAND section 
immediately following this decision.




FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO originally denied 
the veteran's claim for service connection for PTSD; this 
decision was not timely appealed by the veteran.

2.  The evidence received since the time of the RO's July 
1991 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The July 1991 RO rating decision which denied service 
connection for PTSD condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2002).

2.  The evidence received since the time of the July 1991 RO 
rating decision is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  The Board observes that the veteran has not 
yet been apprised of the enactment of the VCAA, and of the 
new rights provided to him thereunder.  Nevertheless, the 
Board finds that, as to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for PTSD only, the Board's adjudication of 
this matter without first advising him of his rights under 
the VCAA is not prejudicial to the veteran, given the instant 
favorable decision to allow the reopening of this claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  In a July 1991 rating 
decision, the RO initially denied the veteran's claim for 
service connection for PTSD on the bases that the record did 
not establish that the veteran served in combat, that there 
was no documentary evidence which corroborated his claimed 
inservice stressor, and that there was no competent diagnosis 
of PTSD of record.  In denying the claim, the RO considered 
the veteran's service medical records, service personnel 
records, VA examination reports, and VA outpatient treatment 
notes.

The RO notified the veteran of the decision and of his 
appellate rights by letter dated in August 1991.  However, 
the veteran did not appeal the decision within one year of 
notification of the denial.  The decision thus became final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App., 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which no 
longer requires a veteran to present a well-grounded claim in 
order to trigger VA's duty to assist a veteran in developing 
the facts pertinent to his claim, an adjudicator must follow 
a two-step process in determining whether a veteran has 
succeeded in reopening a previously denied claim.  

First, the adjudicator must determine whether the evidence 
added to the record is new and material.  According to the 
relevant VA regulation, "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2002).  

Second, if the veteran has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In order to reopen a previously and finally "disallowed" 
claim, there must be new and material evidence presented or 
secured since the time the claim was finally disallowed on 
any basis, not only since the claim was last disallowed on 
the merits.  38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) (West 
2002).  For the purpose of determining whether a claim should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App 
510, 513 (1992).  

Relevant evidence submitted since the RO issued its July 1991 
rating decision includes a letter of commendation from the 
veteran's commanding officer aboard the USS William V. Pratt 
dated in December 1967 and received by VA in October 1991.  
In this letter, the veteran's commanding officer commended 
the veteran for his outstanding performance in conducting 
Search and Rescue missions in the Gulf of Tonkin in support 
of Task Force 77 operations against North Vietnam, resulting 
in the rescues of five aviators, two of which were over land.  
The dates of these missions were stated to include the 
following periods:  August 8 to September 19, 1967; October 5 
to October 26, 1967; and November 10 to December 2, 1967.  

In addition, the newly-submitted evidence contains a VA 
progress note dated in November 1997 which indicates a 
medical diagnosis of PTSD.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
PTSD is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent, the appeal is allowed.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the 
enactment of the VCAA, and of the new rights provided to him 
thereunder.  Until recently, such VCAA notice was routinely 
provided to the veteran directly by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) as it 
afforded less than one year for the receipt of additional 
evidence.  As such, a remand to the RO in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).

In addition, the Board observes that the veteran has not been 
afforded a VA examination of his laceration scar of the right 
lower leg since April 1996.  Although various medical 
evidence has been added to the record since that time, it is 
inadequate for rating purposes.  Further, since that last 
comprehensive VA examination, the veteran has stated that his 
right lower extremity disability has worsened.  Therefore, in 
order to ascertain the current level of severity of the 
veteran's service-connected right lower leg scar, the Board 
finds that a remand is required in order to allow the RO to 
schedule  the veteran for a VA examination of this 
disability.

The Board also notes that effective August 30, 2002, VA 
revised the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the RO must 
analyze the severity of the veteran's laceration scar of the 
right lower leg under the revised skin regulations as well.

Finally, the Board observes that further stressor development 
regarding the veteran's claim for service connection for PTSD 
is warranted.  As noted above, the veteran's commanding 
officer issued a letter of commendation in December 1967 
praising the veteran for his outstanding performance in 
conducting Search and Rescue missions in the Gulf of Tonkin 
in support of Task Force 77 operations against North Vietnam, 
resulting in the rescues of five aviators, two of which were 
over land.  The dates of these missions were stated to 
include the following periods:  August 8 to September 19, 
1967; October 5 to October 26, 1967; and November 10 to 
December 2, 1967.  In this regard, the veteran has stated 
that he witnessed the killing of two fellow shipmates who 
were standing only a few feet from him during one of these 
missions, when an enemy missile hit the USS William V. Pratt.  
Although he reported that he was unable to remember the name 
of either sailor or the precise date of their deaths, the 
Board finds that the ship's log of the USS William V. Pratt 
covering the fairly limited periods when these Search and 
Rescue missions were carried out would undoubtedly confirm 
any shipboard deaths from hostile enemy fire during these 
missions.  Therefore, the Board finds that a request for 
verification of this incident to appropriate sources, 
including the United States Armed Services Center for 
Research of Unit Records (USASCRUR), is required in order to 
assist the veteran in establishing his claim for service 
connection for PTSD.

Furthermore, the Board determines that if the RO is able to 
verify the veteran's claimed inservice stressor, then a VA 
psychiatric examination would be warranted to determine 
whether the veteran currently suffers from PTSD which is 
related to a verified stressor.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claims, what evidence, if any, the 
veteran is to submit, and what evidence, 
if any, VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (Fed. Cir. May 1, 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).  

2.  The RO should attempt stressor 
verification through official sources, to 
include the USASCRUR, and any other 
sources deemed appropriate.  This request 
should include a request for official 
ship's logs from the USS William V. Pratt 
for the periods of August 8 to September 
19, 1967; October 5 to October 26, 1967; 
and November 10 to December 2, 1967.  

3.  Following receipt of the report from 
the USASCRUR, and any other sources 
contacted by the RO, the RO should review 
the veteran's claims file and make a 
specific written determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f) and M21-1, Part III, 
5.14(c), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or it is otherwise deemed warranted by 
the RO, the veteran should be afforded a 
VA psychiatric examination.  The claims 
file, to include a list of the 
stressor(s) found by the RO to have been 
corroborated by the evidence, must be 
presented to the examiner for review in 
conjunction with this examination.  The 
examiner should be asked to determine 
whether the veteran suffers from PTSD 
and, if so, whether this disorder is due 
to the inservice stressor(s) found to 
have been established by the RO. The 
examiner should be instructed that only 
the verified events listed by the RO may 
be considered as stressors.

5.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical professional to ascertain the 
nature and extent of the his laceration 
scar of the right lower leg.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  The 
examiner must identify and describe the 
nature and extent of all residuals 
related to the service-connected 
laceration scar of the right lower leg.

6.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to service connection for 
PTSD and an increased (compensable) 
disability rating for a laceration scar 
of the right lower leg, with due 
consideration given to the new criteria 
for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118, effective 
August 30, 2002.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


